Citation Nr: 1522150	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran currently has tinnitus and he began having symptoms of tinnitus after noise exposure during service, which has continued to the present time.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

II. Analysis

The Veteran maintains that tinnitus is a result of his exposure to hazardous noise levels during active service.  Personnel records confirm that the Veteran's service aboard the USS Iwo Jima and that his military occupational specialty (MOS) was boiler technician.  Hazardous noise exposure is "Highly Probable" in association with the MOS of boiler technician.  See VA Fast Letter 10-35.  

In his December 2010 notice of disagreement, the Veteran stated he had recurrent ringing in his ears during service when he was off duty and away from the noise turbines and engine room.  Although an August 2010 VA examiner opined that it was less than likely that tinnitus was related to acoustic trauma during service, the opinion was based on a finding that tinnitus had its onset in 2005.  However, in his November 2013 substantive appeal, the Veteran clarified that although 2005 was the point in time at which tinnitus began affecting his hearing, he reiterated that he has had ringing in his ears ever since service.  He noted having served aboard three different ships cruising to and from Vietnam with 12 hour watches in the engine room, in addition to regular work hours, without hearing protection.  The Board notes that service personnel records reflect his awards and decorations include a Republic of Vietnam Campaign Medal.  

The Veteran is competent to identify tinnitus, such as ringing in the ears, as such condition is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His report of ringing in his ears during service is consistent with the circumstances of his MOS, and the Board finds his report to be competent and credible.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  

Considering all lay and medical evidence of record, the Board resolves reasonable doubt in the Veteran's favor and finds that he currently has tinnitus as a result of noise exposure during service.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



ORDER

Service connection for tinnitus is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


